United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, DISTRIBUTION
CENTER, Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-234
Issued: May 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 21, 2011 appellant filed a timely appeal of a September 29, 2011 nonmerit
decision and a July 22, 2011 merit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that she
developed a bilateral arm condition due to factors of her federal employment; and (2) whether
OWCP properly denied appellant’s request for reconsideration on the merits pursuant to 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 12, 2011 appellant filed a notice of recurrence alleging on November 29,
2010 she developed arm symptoms causally related to her June 21, 1996 employment injury
while in her position as a transitional multi-position letter sorting machine operator (MPLSM);
OWCP File No. xxxxxx614.2 In an e-mail dated February 18, 2011, appellant’s supervisor
indicated that appellant began working as a mail handler and that this was a new position.
In a report dated January 11, 2011, Dr. Eugene J. Cherny, a Board-certified plastic
surgeon with a subspecialty in hand surgery, diagnosed bilateral carpal tunnel syndrome and
bilateral pronator syndrome. He also found evidence of compression of the left ulnar nerve at
the elbow. Dr. Cherny recommended surgery.
OWCP informed appellant on March 7, 2011 that her claim should be developed as a new
occupational disease rather than a recurrence of disability because she was claiming new
exposure and different employment factors, i.e., transferred to a mail handler position, a.k.a.,
high speed tray sorter. OWCP requested additional factual and medical evidence by letter dated
March 11, 2011 and allowed 30 days for a response. Appellant responded on April 1, 2011 and
stated that she began her new position on August 28, 2010. She stated that she was a high speed
tray sorter which required repetitive lifting of trays, loading and unloading a conveyor belt.
Appellant stated that she was required to lift 10,000 trays per shift and that she worked up to 12
hours a day.
By decision dated April 20, 2011, OWCP denied appellant’s claim finding that she failed
to submit the necessary medical evidence to establish a causal relationship between her
diagnosed condition and her implicated employment duties.
Appellant requested reconsideration on April 27, 2011. She submitted a report dated
March 29, 2011 from Dr. Cherny diagnosing bilateral carpal tunnel syndrome, bilateral cubital
tunnel syndrome, bilateral ulnar tunnel syndrome as well as bilateral pronator syndrome.
Dr. Cherny noted that appellant had developed employment-related carpal tunnel syndrome 12
years previously at the employing establishment. He stated that appellant began a new job in
August 2010 which required the use of different machines, a different layout and new specific
duties.
Dr. Cherny stated that appellant’s symptoms of upper extremity compression
neuropathies became aggravated once again. He stated that appellant’s diagnosed conditions
were causally related to her employment due to the repetitive nature of her job including
reaching to all levels, frequent grasping, twisting and pinching. In a note dated March 26, 2011,
Dr. Cherny repeated his diagnoses. On June 2, 2011 he reported appellant’s increased upper
extremity pain. Dr. Cherny recommended surgery.
By decision dated July 22, 2011, OWCP reviewed the merits of appellant’s claim and
denied modification of the April 20, 2011 decision. It found that Dr. Cherny’s reports were
2

Appellant filed a claim in 1996 for bilateral carpal tunnel syndrome that was accepted by OWCP (File No.
xxxxxx614). Her temporary position was terminated but appellant was rehired by the employer. OWCP also
accepted a back condition in 2009 (File No. xxxxx162). Due to the back claim, appellant was off work for
significant periods from August 28 to December 8, 2010.

2

based on an improper factual background as he did not indicate that he was aware that appellant
did not work from July 20, 2009 through August 13, 2010 and that she began working in her new
position on August 14, 2010. OWCP also listed 21 intermittent dates that appellant missed work
between August 28 and December 10, 2010 and stated that, as Dr. Cherny did not mention these
dates, his opinion was based upon an incomplete and inaccurate factual and medical background
and was of diminished probative value.
Appellant requested reconsideration on August 3, 2011 and listed her employment with
the employing establishment beginning in 1993. She stated that she stopped work in July 2009
due to an accepted back injury and returned to work on August 30, 2010 at a new location.
By decision dated September 29, 2011, OWCP declined to reopen appellant’s claim for
reconsideration of the merits on the grounds that she failed to submit the necessary medical
evidence to support her claim.
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
based upon a complete factual and medical background, showing a causal relationship between
the claimed condition and identified factors. The belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relation.3
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained a recurrence of disability as she developed symptoms
from her previously accepted condition of carpal tunnel syndrome. OWCP noted that she began
a new position in August 2010 and stated that, as she was exposed to additional work duties, her
claim should be more appropriately developed as a new occupational disease claim.4 The Board
finds that as appellant attributed her current upper extremity condition to her new position as a
high speed tray sorter requiring repetitive lifting of trays, loading and unloading a conveyor belt
with lifting up 10,000 trays per shift, she has new work exposure which requires development as
an occupational disease claim.

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

Section 10.104 of OWCP’s regulations provide that a notice of recurrence should not be filed when a new
injury, new occupational disease, or a new event contributing to an already existing occupational disease has
occurred. In these instances, the employee should file Form CA-1 or CA-2. 20 C.F.R. § 10.104.

3

Appellant has submitted evidence of diagnosed medical conditions including bilateral
carpal tunnel syndrome, bilateral cubital tunnel syndrome, bilateral ulnar tunnel syndrome as
well as bilateral pronator syndrome. She has also identified the employment duties which she
felt caused or contributed to her condition as listed above. In order to meet her burden of proof,
appellant also must submit medical evidence establishing that the diagnosed condition is causally
related to the employment factors identified by the claimant. She has submitted a report from
Dr. Cherny dated March 29, 2011 in which he provided detailed diagnoses, noted her history of
employment-related carpal tunnel and stated that she began a new job in August 2010.
Dr. Cherny stated that this new position required the use of different machines, a different layout
and new specific duties. He stated that appellant’s symptoms of upper extremity compression
neuropathies became aggravated once again. Dr. Cherny stated that appellant’s diagnosed
conditions were causally related to her employment due to the repetitive nature of her job
including reaching to all levels, frequent grasping, twisting and pinching.
While these reports are not sufficient to meet appellant’s burden of proof to establish her
claim, they raise an uncontroverted inference between appellant’s carpal tunnel and upper
extremity conditions and the identified employment factors of reaching, grasping and twisting
and are sufficient to require OWCP to further develop the medical evidence and the case record.5
The employing establishment was provided an opportunity to respond to appellant’s claim, but
they did not dispute she performed the duties she alleged.
On remand, OWCP should prepare a statement of accepted facts and refer appellant to an
appropriate physician for a detailed opinion on the causal relationship between her diagnosed
upper extremity conditions and her new employment duties. After this and such other
development as it deems necessary, OWCP should issue a de novo decision.6
CONCLUSION
The Board finds that this case is not in posture for decision and requires additional
development of the medical evidence by OWCP.

5

E.J., Docket No. 09-1481 (issued February 19, 2010); Virginia Richard (Lionel F. Richard), 53 ECAB 430
(2002); Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41 ECAB 354 (1989).
6

Due to the disposition of this issue it is not necessary to address whether OWCP properly declined to reopen
appellant’s claim for reconsideration of the merits on September 29, 2011.

4

ORDER
IT IS HEREBY ORDERED THAT the September 29 and July 22, 2011 decisions of
Office of Workers’ Compensation Programs are set aside and remanded for further development
consistent with this decision of the Board.
Issued: May 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

